Citation Nr: 0820620	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  05-36 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to service connection for bilateral leg 
disability. 

2.	Entitlement to service connection for bilateral hand and 
arm disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from November 1955 until 
November 1959, and November 1960 until October 1963.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by VA.  38 U.S.C.A. § 5103A. (West 2002).  This duty to 
assist includes the requirement that VA afford the claimant a 
clinical opinion where appropriate, and make reasonable 
efforts to acquire relevant records that the claimant 
adequately identifies and authorizes VA to obtain.  Following 
a review of the claims file, the Board finds that further 
development is required under the VCAA regarding the 
veteran's claims for service connection.

The veteran maintains that he is entitled to service 
connection for bilateral leg, hand, and arm disabilities.  
According to the veteran, his disabilities are the result of 
an electric shock suffered while working on an aircraft in 
1958.  The veteran's DD Form 214 establishes that he served 
in the Air Force from November 1955 until November 1959, and 
had a military occupational specialty (MOS) of aircraft 
mechanic.  The veteran has also submitted service treatment 
records from February 28, 1958 and March 1, 1958, indicating 
that he was hospitalized for electric shock.  

VA is required in all disability claims to obtain the 
veteran's service treatment records or other relevant service 
records held or maintained by a government entity. 38 
U.S.C.A. § 5103A(c)(1).  When VA attempts to obtain records 
from a federal department or agency, the efforts to obtain 
those records must continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2007).  In this case, the claims folder contains 
treatment records from the veteran's service in the Army from 
November 1960 until October 1963.  However, the claims folder 
does not contain treatment records from the veteran's service 
in the Air Force, from November 1955 until November 1959.  
There is also no indication that the RO has made any attempt 
to secure the missing service treatment records.  While the 
Board recognizes that the veteran has submitted several 
treatment records from 1958, an attempt should be made to 
obtain official copies of the veteran's complete service 
treatment records.  Therefore, the Board finds it necessary 
to remand the service connection claims to ensure that all 
proper avenues for securing these records have been pursued.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
locations and attempt to secure the 
veteran's service treatment records for 
his period of service in the Air Force, 
from November 1955 until November 1959.  
If such records do not exist, or further 
attempts to secure them would be futile, a 
response to that effect is required and 
must be associated with the claims folder.  
The veteran is asked to assist, if 
possible, in obtaining these records by 
providing any additional service treatment 
records he may possess.

2.	After associating any evidence received 
in response to the above request to the 
claims folder, forward the veteran's 
claims folder to a VA examiner, a 
neurologist if available, for an opinion 
based on the record as a whole.  
Specifically, the examiner should be asked 
to provide an opinion as to whether it is 
at least as likely as not that the 
veteran's bilateral leg, hand, and arm 
disabilities are etiologically related to 
the veteran's active military service.  
The claims file must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review was accomplished.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale.  

3.	After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

